Exhibit [Form of Amended and Restated Certificate of Incorporation] AMENDED AND RESTATED CERTIFICATE OF INCORPORATION of OPEN ACQUISITION CORP. (Pursuant to Section 245 of the Delaware General Corporation Law) Dated as of [], 2008 Table of Contents Page ARTICLE INAME 1 ARTICLE IIPURPOSE 1 ARTICLE IIIREGISTERED AGENT 2 ARTICLE IVCAPITALIZATION 2 4.1 Authorized Capital Stock 2 4.2 Preferred Stock 2 4.3 Common Stock 2 ARTICLE VCORPORATE EXISTENCE 3 ARTICLE VIBUSINESS COMBINATION REQUIREMENTS 3 6.1 Applicability; Business Combination 3 6.2 Fair Market Value 3 6.3 Trust Account 4 6.4 Stockholder Approval of Business Combination 4 6.5 Stockholder Approval of Extension Period 4 6.6 Conversion Rights. 5 6.7 Liquidation of the Corporation 6 6.8 Limitations 6 ARTICLE VII BOARD OF DIRECTORS 6 7.1 Board of Directors 6 7.2 Vacancies and Newly Created Directorships 7 7.3 Removal of Directors for Cause 7 7.4 Adoption, Amendment or Repeal of By-Laws 7 ARTICLE VIII LIMITED LIABILITY; INDEMNIFICATION 8 8.1 Limitation of Personal Liability 8 8.2 Right to Indemnification 8 8.3 Prepayment of Expenses 8 8.4 Claims 8 8.5 Nonexclusivity of Rights 9 8.6 Other Sources 9 8.7 Amendment or Repeal 9 8.8 Other Indemnification and Prepayment of Expenses 9 ARTICLE IXSECTION 203 ELECTION 9 ARTICLE XMEETING OF STOCKHOLDERS; WRITTEN CONSENT PROHIBITION 9 10.1 Special Meetings of Stockholders 9 10.2 Action by Written Consent 9 ARTICLE XI CORPORATE OPPORTUNITY 10 ARTICLE XII CERTIFICATE AMENDMENTS 10 Table of Contents AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF OPEN ACQUISITION CORP. (Pursuant to Section 245 of the Delaware General Corporation Law) Open Acquisition Corp., a corporation organized and existing under the laws of the State of Delaware, by its Chief Executive Officer, hereby certifies as follows: 1.The name of the corporation is “Open Acquisition Corp.”The original certificate of incorporation of the corporation was filed with the Secretary of State of the State of Delaware on January 9, 2008. 2.This Amended and Restated Certificate of Incorporation has been duly adopted by the Board of Directors and the stockholders of the corporation in accordance with Sections 228, 242 and 245 of the Delaware General Corporation Law. 3.This Amended and Restated Certificate of Incorporation amends and restates in its entirety the original certificate of incorporation to read as follows: ARTICLE I NAME The name of the corporation is Open Acquisition Corp. (the “Corporation”). ARTICLE II PURPOSE Subject to Article VI, the purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the Delaware General Corporation Law (the “DGCL”); provided, however, that in the event a Business Combination (as defined below) is not consummated prior to the Termination Date (as defined in Article V and as it may be amended as stated therein), then, on or after the Termination Date, the purposes of the Corporation shall automatically, with no action required by the Board of Directors or the stockholders of the Corporation, be limited to effecting and implementing the dissolution and liquidation of the Corporation and the taking of any other actions expressly required to be taken herein, and the Corporation’s powers shall thereupon be limited to those set forth in Section 278 of the DGCL and as otherwise may be necessary to implement the limited purposes of the Corporation as provided herein. Prior to the consummation of a Business Combination, this Article II may not be amended without the affirmative vote of at least 95% of the outstanding shares of Common Stock (as defined below). Table of Contents ARTICLE III REGISTERED AGENT The address of the Corporation’s registered office in the State of Delaware is 615 South DuPont Highway, Dover, Delaware, 19901, County of Kent.The name of its registered agent at such address is National Corporate Research, Ltd. ARTICLE IV CAPITALIZATION 4.1Authorized Capital Stock.The total number of shares of all classes of stock that the Corporation shall have authority to issue is 101,000,000 shares of capital stock, consisting of (i) 100,000,000 shares of common stock, par value $0.0001 per share (the “Common Stock”), and (ii) 1,000,000 shares of preferred stock, par value $0.0001 per share (the “Preferred Stock”). 4.2Preferred Stock.The Board of Directors of the Corporation (the “Board of Directors”) is hereby expressly authorized to provide for the issuance of all or any shares of the Preferred Stock in one or more classes or series, and to fix for each such class or series such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issuance of such class or series (a “Preferred Stock Designation”), including, without limitation, the authority to provide that any such class or series may be (i) subject to redemption at such time or times and at such price or prices; (ii) entitled to receive dividends (which may be cumulative or non-cumulative) at such rates, on such conditions, and at such times, and payable in preference to, or in such relation to, the dividends payable on any other class or classes or any other series; (iii) entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the Corporation; or (iv) convertible into, or exchangeable for, shares of any other class or classes of stock, or of any other series of the same or any other class or classes of stock, of the Corporation at such price or prices or at such rates of exchange and with such adjustments; all as may be stated in such resolution or resolutions. The number of authorized shares of Preferred Stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the voting power of all of the then outstanding shares of the capital stock of the Corporation entitled to vote generally in the election of directors, voting together as a single class, without a separate vote of the holders of the Preferred Stock, or any series thereof, unless a vote of any such holders is required pursuant to any Preferred Stock Designation. 4.3Common Stock.Except as otherwise required by law or as otherwise provided in any Preferred Stock Designation, the holders of Common Stock shall exclusively possess all voting power and each share of Common Stock shall be entitled to one vote. 2 Table of Contents ARTICLE V CORPORATE EXISTENCE The Corporation’s existence shall terminate on [], 2010 (the “Termination Date”).This provision may only be amended (i) in connection with the approval of a Business Combination (as defined below), with the affirmative vote of a majority of the outstanding shares of Common Stock, in which case such amendment shall become effective only upon the consummation of the Business Combination, (ii) in connection with the approval of an Extension Period (as defined below), with the affirmative vote of a majority of the outstanding shares of Common Stock or (iii) for any other reason prior to the consummation of a Business Combination, with the affirmative vote of at least 95% of the outstanding shares of Common Stock. A proposal to amend this Article V to provide for the Corporation’s perpetual existence shall be submitted to the stockholders of the Corporation in connection with any proposed Business Combination pursuant to Section 6.4 below; and a proposal to amend this Article V to extend the Termination Date to up to six months after [], 2010 shall be submitted to the stockholders of the Corporation in connection with any proposed Extension Period pursuant to Section 6.5 below. ARTICLE VI BUSINESS COMBINATION REQUIREMENTS 6.1Applicability; Business Combination.The provisions of this Article VI shall apply during the period commencing upon the filing of this Amended and Restated Certificate of Incorporation and shall terminate upon the consummation of any Business Combination, and may not be amended prior to the consummation of a Business Combination without the affirmative vote of at least 95% of the outstanding shares of Common Stock.A “Business Combination” shall mean the Corporation’s initial business combination, through a merger, capital stock exchange, asset or stock acquisition or other similar business combination, with one or more domestic or international operating businesses or assets (collectively, the “Target Business”), together having a fair market value of at least 80% of the Corporation’s net assets held in the Trust Account (as defined below) (net of amounts disbursed to pay taxes and up to $2,100,000 disbursed to the Corporation for working capital purposes, in accordance with Section 6.3 below, and excluding the amount of the underwriters’ deferred discount held in the Trust Account) at the time of the Business Combination or if the Corporation’s stockholders have voted pursuant to Section 6.5 to extend the period to complete a Business Combination, at the time of the extension vote; provided, however, that any Business Combination transaction involving multiple operating businesses or assets shall occur contemporaneously with one another. 6.2Fair Market Value.For purposes of this Article VI, fair market value of the Target Business shall be determined by the Board of Directors based upon standards generally accepted by the financial community.If the Board of Directors is unable independently to determine that the Target Business has a fair market value meeting the criteria set forth in Section 6.1, the Corporation will obtain an opinion from an unaffiliated, independent investment banking firm that is subject to oversight by the Financial Industry Regulatory Authority with respect to the fair market value of the Target Business. 3 Table of Contents 6.3Trust Account.Immediately after the Corporation’s initial public offering of securities (the “Initial Public Offering”), the amount specified in the Corporation’s registration statement on Form S-1 filed with the Securities and Exchange Commission at the time it goes effective shall be deposited and thereafter held in a trust account (the “Trust Account”) established by the Corporation pursuant to an investment management trust agreement between the Corporation and [], as trustee (the “Trust Agreement”). Neither the Corporation nor any officer, director or employee of the Corporation shall disburse any of the proceeds held in the Trust Account until the earlier of the consummation of a Business Combination or the liquidation of the Corporation as described in Section 6.7 below; provided, however, that the Corporation shall be entitled to withdraw (i) such amounts from the Trust Account as may be required to pay taxes on the income earned on amounts deposited in the Trust Account or any other federal, state or local tax obligations in respect of the Trust Account, (ii) up to an aggregate of $2,100,000 of income earned on amounts deposited in the Trust Account for working capital purposes, (iii) amounts necessary to satisfy the exercise of stockholder conversion rights pursuant to Section 6.6 in connection with the approval of an Extension Period and (iv) up to an aggregate of $75,000 of income earned on amounts deposited in the Trust Account to pay the Corporation’s expenses of liquidation and dissolution pursuant to Section 6.7, if necessary, in each case in the manner specified in Trust Agreement. 6.4Stockholder Approval of Business Combination.Prior to the consummation of any Business Combination, the Corporation shall submit the proposed Business Combination to its stockholders for approval regardless of whether the Business Combination is of a type that normally would require such stockholder approval under the DGCL.In addition to any other vote of stockholders of the Corporation that may be required under applicable law, the Corporation shall be authorized to consummate the Business Combination only if (i) a majority of votes cast by holders of shares of Common Stock included in the units issued in the Initial Public Offering (the “IPO Shares”) present and entitled to vote at the meeting to approve the Business Combination are voted for the approval of such Business Combination and (ii) a majority of the outstanding shares of Common Stock are voted to approve an amendment to Article V of this Amended and Restated Certificate of Incorporation providing for perpetual existence of the Corporation. In addition, the Corporation shall only be authorized to consummate a Business Combination if holders of less than 40% of the IPO Shares, cumulatively, have exercised their conversion rights in connection with the proposed Business Combination or any proposed Extension Period as described in Section 6.6 below.Following the consummation of a Business Combination, stockholder approval for future business combinations or other similar transactions shall not be required, except as otherwise required pursuant to applicable law. 6.5Stockholder Approval of Extension Period.If (i) the Corporation has entered into a definitive agreement with respect to a Business Combination prior to [], 2010, (ii) the Board of Directors anticipates that the Corporation may not be able to consummate a Business Combination prior to such date and determines that it is advisable in its judgment to extend the time period within which the Corporation may complete a Business Combination by up to six months (such period of up to six months, an “Extension Period”), or 30 months in total, and to extend the Termination Date accordingly and (iii) a resolution to that effect is adopted by a majority of the whole Board of Directors, then the Corporation shall submit to its stockholders for approval an amendment to Article V of this Amended and Restated Certificate of Incorporation extending the Termination Date until the end of such proposed Extension Period. The officers of the Corporation shall cause a notice to be mailed to each stockholder of the Corporation entitled to vote on the adoption of such amendment 4 Table of Contents setting forth the time, date and place for a meeting of stockholders of the Corporation to take action upon such amendment in accordance with the DGCL (the “Extension Meeting”).In addition to any other vote of stockholders of the Corporation that may be required under applicable law, the Corporation may extend the time period within which the Corporation may complete a Business Combination to up to 30 months and extend the Termination Date until the end of the Extension Period only if a majority of the outstanding shares of Common Stock are voted to approve an amendment to Article V of this Amended and Restated Certificate of Incorporation giving effect to the Extension Period. In addition, Article V may only be so amended to extend the Termination Date pursuant to this Section 6.5 if holders of less than 40% of the IPO Shares have exercised their conversion rights as described in Section 6.6 below. 6.6Conversion Rights. (a)At the time the Corporation seeks stockholder approval of a Business Combination as described in Section 6.4 or the Extension Period as described in Section 6.5, each holder of IPO Shares that votes against such Business Combination or Extension Period, as the case may be, shall have the right, if the Business Combination is consummated or the Extension Period is approved and such holder holds shares of Common Stock on the date on which the Business Combination is consummated or the date on which the Extension Period is approved, as applicable, to convert the shares of Common Stock held by such holder into a cash amount per share equal to the quotient determined by dividing (i) the aggregate amount then on deposit in the Trust Account (including deferred underwriting discounts and commissions held in the Trust Account and including income earned on the Trust Account, net of amounts previously disbursed to pay taxes, for working capital purposes and to satisfy the exercise of stockholder conversion rights in connection with approval of an Extension Period (if applicable), in accordance with Section 6.3 above, and calculated as of two business days prior to the consummation of the Business Combination or the approval of the Extension Period) by (ii) the total number of IPO Shares; provided, however, that any holder of IPO Shares, together with any affiliates of such holder or any other persons with whom such holder is acting as a “group” (as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended as of the date hereof), may collectively only exercise conversion rights with respect to up to 10% of the IPO Shares (notwithstanding that such holder or group of holders may hold in excess of 10% of the IPO Shares), on a cumulative basis, which includes any exercise of conversion rights in connection with either the stockholder vote required to approve a Business Combination or the stockholder vote required to approve the Extension Period.
